Order, Supreme Court, New York County (Louis York, J.), entered June 17, 1997, which struck defendant’s answer and granted plaintiff a default judgment, and order, same court and Justice, entered on or about March 23, 1998, which granted defendant’s motion for reargument and, upon reargument, adhered to its prior determination, unanimously affirmed, without costs.
Supreme Court properly exercised its discretion in granting plaintiff’s motion to strike defendant’s answer since plaintiff established that defendant failed to comply with court orders directing the production of witnesses with sufficient knowledge of the relevant circumstances and directing the payment of a $600 penalty and that such noncompliance, viewed cumulatively, was willful and contumacious and in bad faith (see, Pimental v City of New York, 246 AD2d 467). Concur — Milonas, J. P., Rosenberger, Williams and Tom, JJ.